Per curiam.
Richard Phillip Arp has petitioned this Court for the voluntary surrender of his license to practice law in this state. Arp admits that he paid a paralegal, the paralegal’s business, and a chiropractor for the referral of cases and clients and thus violated Standard 13 of Bar Rule 4-102 (d). Standard 13 prohibits a lawyer from compensating a person or organization to recommend or secure employment by a client or as a reward for a recommendation. The State Bar of Georgia *783does not oppose Arp’s petition, and the special master recommends that we accept Arp’s voluntary surrender of his license pursuant to Bar Rule 4-110 (f).
Decided April 30, 2001.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree to accept Arp’s petition for the voluntary surrender of his license. Accordingly, the name of Richard Phillip Arp is removed from the rolls of persons entitled to practice law in the State of Georgia. Arp is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect their interests, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.